--------------------------------------------------------------------------------

Exhibit 10.1
 
 

 
AGREEMENT FOR PURCHASE AND SALE OF
UNITS IN NEW PE HOLDCO LLC
 
 
 
 
THIS AGREEMENT FOR PURCHASE AND SALE OF UNITS IN NEW PE HOLDCO LLC,
(“Agreement”) dated as of November 29, 2011, is made by and among PACIFIC
ETHANOL EQUITY HOLDINGS LLC, a Delaware limited liability company (“Seller”) and
PACIFIC ETHANOL, INC., a Delaware corporation (“Buyer”).  Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement are defined
in Exhibit A.
 
W I T N E S S E T H
 
WHEREAS, New PE Holdco LLC, a Delaware limited liability company (the
“Company”), issued certain limited liability company interests denominated as
“Units” pursuant to the LLC Agreement (as defined below) to Seller in connection
with the consummation of that certain Amended Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code, dated April 16, 2010, filed with the United
States Bankruptcy Court for the District of Delaware by the predecessors in
interest to the Company’s direct and indirect wholly-owned subsidiaries;
 
WHEREAS, in connection with the issuance of the Units, the Company and Seller,
among others, have executed that certain Limited Liability Company Agreement of
New PE Holdco LLC (the “LLC Agreement”); and
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, sixty-nine and twenty-five one-hundredths (69.25) Units, representing
100% of the Units held by Seller (the “Seller Units”).
 
NOW, THEREFORE, in consideration of the agreements and mutual covenants and
based upon the representations and warranties set forth herein, the parties
agree as follows:
 
1.           Purchase and Sale of Seller Units.
 
(a)           Subject to the terms and conditions of this Agreement, Buyer
agrees to purchase, and Seller agrees to sell, convey, assign, transfer and
deliver to Buyer, the Seller Units, free and clear of all Encumbrances, on the
Closing Date.
 
(b)           As consideration for the sale of the Seller Units to Buyer at the
Closing, Buyer shall pay to Seller, in cash, a total of $4,501,250 (the “Cash
Consideration”) by wire transfer to the account designed by Seller.
 
(c)           The closing of the sale of the Seller Units to Buyer (the
“Closing”) shall take place at the offices of Buyer in Sacramento, California at
10:00 a.m. PST on November 29, 2011 (the “Closing Date”).
 
2.           Seller Representations.  Seller represents and warrants to Buyer as
follows:
 
(a)           Organization.  Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Seller is in good standing and qualified to do business as a foreign
corporation in any state in which it is doing business.

 
 

--------------------------------------------------------------------------------

 



 
(b)           Due Authorization; Enforceability.  The execution, delivery and
performance of this Agreement have been duly and validly authorized by
Seller.  Assuming the due authorization, execution and delivery of the same by
Buyer, this Agreement and all other agreements and instruments entered into
pursuant hereto (collectively, the “Transaction Documents”) constitute the
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with their respective terms (except as may be limited by bankruptcy,
insolvency, reorganization and other similar laws and equitable principles
relating to or limiting creditors’ rights generally).
 
(c)           Non-Contravention; Consents.  Seller need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the purchase and sale
of the Seller Units (the “Transaction”).  Neither the execution and delivery of
this Agreement and the other Transaction Documents, nor the consummation of the
Transaction, will directly or indirectly (with or without notice or lapse of
time): (i) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the Charter Documents of Seller or the Company; (ii)
conflict with or violate any statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller or the Company is subject; (iii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Seller or the Company is a party or by
which either is bound; or (iv) result in the imposition or creation of an
Encumbrance upon the Seller Units.
 
(d)           Ownership of Seller Units.  Seller is the unconditional and sole
legal, beneficial, record and equitable owner of the Seller Units, the Seller
Units represent 100% of the Company Units held by Seller, and Seller has full
power and authority to sell and transfer the Seller Units, free and clear of any
restrictions on transfer or any other Encumbrances.  Seller has not ever sold,
assigned transferred or otherwise disposed of all or any portion of Seller
Units.  Seller is not a party to any option, warrant, purchase right, or other
contract or commitment (other than this Agreement) that could require Seller to
sell, transfer, or otherwise dispose of any Seller Units, or any voting or
economic right therein, of the Company.  Seller is not a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting of
any Seller Units.
 
(e)           Distributions.  Seller has no current outstanding obligation to
return to the Company all or any portion of any distribution previously received
from the Company in respect of the Seller Units.
 
(f)           LLC Agreement.  The LLC Agreement is a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms
(except as may be limited by bankruptcy, insolvency, reorganization and other
similar laws and equitable principles relating to or limiting creditors’ rights
generally).

 
2

--------------------------------------------------------------------------------

 



 
(g)           Brokers.  Seller has not agreed or become obligated to pay, or has
taken any action that might result in any person, entity or governmental body
claiming to be entitled to receive, any brokerage commission, finder’s fee or
similar commission or fee in connection with the Transaction.
 
(h)           Taxes, etc.  Seller has no knowledge of any sales taxes, use
taxes, transfer taxes, documentary charges, recording fees or similar taxes,
charges, fees or expenses that will become due and payable as a result of the
consummation of the Transaction.
 
3.           Buyer Representations.  Buyer represents and warrants to Seller as
follows:
 
(a)           Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Seller
is in good standing and qualified to do business as a foreign corporation in any
state in which it is doing business.
 
(b)           Due Authorization; Enforceability.  The execution, delivery and
performance of this Agreement have been duly and validly authorized by
Buyer.  Assuming the due authorization, execution and delivery of the same by
Seller, this Agreement and the other Transaction Documents hereto constitute the
legal, valid and binding obligation of Buyer, enforceable against Buyer in
accordance with their respective terms (except as may be limited by bankruptcy,
insolvency, reorganization and other similar laws and equitable principles
relating to or limiting creditors’ rights generally).
 
(c)           Non-Contravention; Consents.  Buyer need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the
Transaction.  Neither the execution and delivery of this Agreement and the other
Transaction Documents, nor the consummation of the Transaction, will directly or
indirectly (with or without notice or lapse of time): (i) conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
the Charter Documents of Seller; (ii) conflict with or violate any statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Buyer is
subject; or (iii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Buyer is a party or by which it is bound.
 
(d)           Investment Intent.  Buyer is acquiring the Seller Units for its
own account for investment purposes only and not with a view to the distribution
or resale thereof, in whole or in part.
 
4.           Closing Deliverables by Seller.  At the Closing, Seller shall
deliver the following to Buyer:
 
(a)           a certificate from Seller certifying that (i) each of the
representations and warranties made by Seller in this Agreement is true and
correct as of the date of this Agreement and the date of the Closing and (ii)
each of the covenants and agreement that Seller is required to have complied
with or performed pursuant to this Agreement at or prior to the Closing has been
duly complied with and performed in all respects; and

 
3

--------------------------------------------------------------------------------

 



 
(b)           the “New PE Holdco LLC Unit Assignment”.
 
5.           Closing Deliverables by Buyer.  At the Closing, Buyer shall deliver
the following to Seller:
 
(a)           the Cash Consideration.
 
6.           Survival of Representations and Covenants.
 
(a)           The covenants and agreements of each Party shall survive the
Closing for the periods specified in such covenants and agreements, or if no
period is specified, until the first anniversary of the Closing.  The
representations and warranties of each Party shall survive until the first
anniversary of the Closing.
 
(b)           The representations, warranties, covenants and obligations of
Seller and the rights and remedies that may be exercised by any Indemnified
Party shall not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation made by or any knowledge of, any
of the Indemnified Parties or any of their Representatives.
 
7.           Indemnification by Seller.  Seller shall hold harmless and
indemnify each of the Indemnified Parties from and against, and shall compensate
and reimburse each of the Indemnified Parties for, any Losses that are directly
or indirectly suffered or incurred by any of the Indemnified Parties or to which
any of the Indemnified Parties may otherwise become subject at any time
(regardless of whether or not such Losses relate to any third-party claim) and
that arise directly or indirectly from or as a direct or indirect result of, or
are directly or indirectly connected with:
 
(a)           any breach by Seller or of any representation or warranty of
Seller contained in this Agreement, any other Transaction Document or in any
certificate delivered by pursuant to any provision of this Agreement or any
other Transaction Document;
 
(b)           any breach of any covenant or agreement of Seller contained in
this Agreement or any other Transaction Document; or
 
(c)           any liability of Seller.
 
8.           Additional Agreements.
 
(a)           Further Assurances.  Each Party agrees to execute and deliver such
further documents and instruments and to take such further actions after the
Closing as may be necessary or desirable and reasonably requested by the other
Party to give effect to the Transaction.
 
(b)           Expenses; Attorneys’ Fees.  Each Party shall bear and pay all
fees, costs and expenses that have been incurred or that are in the future
incurred by, on behalf of, such Party in connection with the negotiation,
preparation and review of this Agreement, the other Transaction Documents and
all certificates and other instruments and documents delivered or to be
delivered in connection with the Transaction, and the consummation and
performance of the Transaction.  If a Party shall bring any action, suit,
counterclaim, appeal, arbitration, or mediation for any relief against the other
Party, declaratory or otherwise, to enforce the terms hereof or to declare
rights hereunder (referred to herein as an “Action”), the non-prevailing party
in such Action shall pay to the prevailing party in such Action a reasonable sum
for the prevailing party’s attorneys’ fees and expenses.

 
4

--------------------------------------------------------------------------------

 



 
9.           Miscellaneous.
 
(a)           Notices.  All notices, demands and other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given when personally delivered,
when mailed by certified mail, return receipt requested, when sent by facsimile
with confirmation of receipt received, or when delivered by overnight courier
with executed receipt.  Notices, demands and communications to Seller or Buyer
shall, unless another address is specified in writing in accordance herewith, be
sent to the address indicated below:
 
 
Notices to Seller:
Pacific Ethanol Equity Holdings LLC

 
c/o WestLB AG, New York Branch

 
7 World Trade Center

 
250 Greenwich Street

 
Attn: Dominick D’Ascolli

 
Tel: (212) 597-8546

 
Fax: (212) 789-0040

 
 
Notices to Buyer:
Pacific Ethanol, Inc.

 
400 Capitol Mall

 
Suite 2060

 
Sacramento, CA 95814

 
Attn: General Counsel

 
Tel: (916) 403-2123

 
Fax: (916) 403-2785

 
(b)           Amendment.  No change in or modification of this Agreement shall
be valid unless the same shall be in writing and signed by Seller and Buyer.
 
(c)           Waiver.  No failure or delay on the part of the parties or any of
them in exercising any right, power or privilege hereunder, nor any course of
dealing between the parties or any of them shall operate as a waiver of any such
right, power or privilege nor shall any single or partial exercise of any such
right, power or privilege preclude the simultaneous or later exercise of any
other right, power or privilege.  The rights and remedies herein expressly
provided are cumulative and are not exclusive of any rights or remedies which
the parties or any of them would otherwise have.
 
(d)           Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all of the parties hereto had signed the
same document.  All counterparts shall be construed together and shall
constitute one agreement.  This Agreement and any amendments hereto, to the
extent signed and delivered by means of a facsimile machine or electronic
transmission (including a PDF file), shall be treated in all manner and respects
as an original Agreement and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in
person.  No party hereto shall raise the use of a facsimile machine or
electronic transmission to deliver a signature or the fact that any signature
was transmitted or communicated through the use of a facsimile machine or
electronic transmission as a defense to the formation of a contract and each
such party forever waives any such defense.

 
5

--------------------------------------------------------------------------------

 



 
(e)           GOVERNING LAW.  THE LAWS OF THE STATE OF DELAWARE SHALL GOVERN THE
VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION OF ITS TERMS, AND THE
INTERPRETATION OF THE RIGHTS AND DUTIES ARISING HEREUNDER, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PROVISIONS.
 
(f)           Submission to Jurisdiction; Waiver of Jury Trial and Venue.
 
(1)           SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
 
(2)           WAIVER OF JURY TRIAL AND VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (i)
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO A JURY TRIAL WITH RESPECT TO ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR AND (ii)
ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
COURT REFERRED TO ABOVE.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(3)           Service of Process.  Each party hereto agrees that service of
process may be effectuated by mailing a copy of the summons and complaint, or
other pleading, by certified mail, return receipt requested, in accordance with
Section 9(a).

 
6

--------------------------------------------------------------------------------

 



 
(g)           Benefit and Binding Effect.  Except as otherwise provided in this
Agreement, no right under this Agreement shall be assignable and any attempted
assignment in violation of this provision shall be void.  Every covenant, term,
and provision of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective executors, administrators, heirs,
successors, transferees, and assigns.  It is understood and agreed among the
parties that this Agreement and the covenants made herein are made expressly and
solely for the benefit of the parties hereto, and that no other Person, other
than as expressly set forth in this, shall be entitled or be deemed to be
entitled to any benefits or rights hereunder, nor be authorized or entitled to
enforce any rights, claims or remedies hereunder or by reason hereof.
 
(h)           Severability.  Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or nonauthorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.  The parties hereto agree to negotiate in
good faith to replace any illegal, invalid or unenforceable provision of this
Agreement with a legal, valid and enforceable provision that, to the extent
possible, will preserve the economic bargain of this Agreement.  If any time
period set forth herein is held by a court of competent jurisdiction to be
unenforceable, a different time period that is determined by the court to be
more reasonable shall replace the unenforceable time period.
 
(i)           Headings; Construction.  Section and other headings contained in
this Agreement are for reference purposes only and are not intended to describe,
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.  Every covenant, term, and provision of this Agreement
shall be construed simply according to its fair meaning and not strictly for or
against any party.  Every schedule and other addendum attached to this Agreement
and referred to herein is incorporated in this Agreement by reference unless
this Agreement expressly otherwise provides.  All terms and any variations
thereof shall be deemed to refer to masculine, feminine, or neuter, singular or
plural, as the identity of the Person or Persons may require.
 
(j)           Entire Agreement.  This Agreement contains the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and supersedes all prior agreements and all contemporaneous oral
agreements.

 
7

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement for Purchase
And Sale of Units in New PE Holdco LLC as of the day and year first above
written.
 
 

  BUYER
 
PACIFIC ETHANOL, INC.
 


By:  /s/ NEIL M. KOEHLER
Name:  Neil M. Koehler
Title:  Chief Executive Officer
 
SELLER
 
PACIFIC ETHANOL EQUITY HOLDINGS LLC
 
By:  /s/ DOMINICK D’ASCOLI
Name:  Dominick D’Ascoli
Title:  Manager
 
By:  /s/ GEORGE M. SUSPANIC
Name:  George M. Suspanic
Title:

 
 
 
 
 
 
 
 
 
 
 
 

 

 
8

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
DEFINITIONS
 


“Action” is defined in Section 8(b).
 
“Affiliate” means an individual or entity that directly or indirectly, through
one or more intermediaries, controls, or is controlled by, or is under common
control with, a specified individual or entity.  For purposes of this
definition, “control” shall include, without limitation, the exertion of
significant influence over an individual or entity and shall be conclusively
presumed as to any fifty percent (50%) or greater equity interest.
 
“Buyer” is defined in the preamble hereof.
 
“Cash Consideration” is defined in Section 1(b).
 
“Charter Documents” shall mean, as applicable, the specified entity’s (i)
certificate of incorporation or formation or other charter or organizational
documents, and (ii) bylaws or operating agreement, each as from time to time in
effect.
 
“Closing” is defined in Section 1(c).
 
“Closing Date” is defined in Section 1(c).
 
“Company” is defined in the recitals hereto.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, equity, trust, equitable interest, claim, preference,
right of possession, lease, tenancy, license, encroachment, covenant,
infringement, interference, Order, proxy, option, right of first refusal,
preemptive right, community property interest, legend, defect, impediment,
exception, reservation, limitation, impairment, imperfection of title, condition
or restriction of any nature (including any restriction on the transfer of an
asset, any restriction on the receipt of any income derived from an asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of an asset).
 
“Indemnified Party” means (a) Buyer, (b) Buyer’s current and future Affiliates;
(c) the respective Representatives of the persons referred to in clauses (a),
and (b); and the respective successors and assigns of the persons referred to in
clauses (a), (b), and (c) above.
 
“LLC Agreement” is defined in the recitals hereto.
 
“Loss” shall include any loss, damage, injury, decline in value, liability,
claim, demand, settlement, judgment, award, fine, penalty, tax, fee (including
any legal fee, expert fee, accounting fee or advisory fee), charge, cost
(including court costs and any cost of investigation) or expense of any nature.

 
A-1

--------------------------------------------------------------------------------

 



 
“Party” or “Parties” means any of Seller and Buyer.
 
“Person” means any individual, person, limited liability company, partnership,
trust, unincorporated organization, corporation, association, joint stock
company, business, group, government, government agency or authority or other
entity.
 
“Representatives” shall mean officers, directors, employees, agents, attorneys,
accountants, advisors and representatives.
 
“Seller” is defined in the preamble hereof.
 
“Seller Units” is defined in the preamble hereof.
 
“Transaction” is defined in Section 2(c).
 
“Transaction Documents” is defined in Section 2(b).
 
“Unit” is defined in the recitals hereto.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-2

--------------------------------------------------------------------------------